Opinion by
Judge Cofer :
The testator gave the residue of his estate remaining after the payment of his debts and the legacies to Mrs. Hicks and her brother, Israel, to his wife during life, and directed that at her death all he had received by her should go to her children, and the “balance of his estate, if any be left at her death, to be equally divided between his own brothers and sisters.”
The “balance” referred to in that part of the clause quoted is that which shall remain after deducting that which he gives to his wife’s children. It is as if he had said: “Out of the residue of my estate remaining at riiy wife’s death, I give her children all I received by her, and the residue of my estate, if any, to be equally divided between *835my brothers and sister.” The widow has only a life estate in the land, and the remainder cannot be subjected to her debts.
Dunlap & Dunlap, for appellants.
There is nothing in the opinion in Taylor v. Byers inconsistent with this conclusion. The question in that case was not what estate the widow took, but was whether the devisees in remainder took a vested or contingent estate. In this case the testator had'considerable surplus personal estate and a number of slaves, all of which he gave to his wife for life. This, in the then condition of affairs, would have given his widow an ample support, and goes far to fortify the conclusion that he did not intend that his real estate should be sold or encumbered for her support, and is sufficient to distinguish this from the case of Logan v. Smith, 2 A. K. Marsh. 52.
Judgments affirmed.